Case 19-80064-TLS   Doc 1482    Filed 05/30/19 Entered 05/30/19 08:08:34   Desc Main
                               Document     Page 1 of 5
Case 19-80064-TLS   Doc 1482    Filed 05/30/19 Entered 05/30/19 08:08:34   Desc Main
                               Document     Page 2 of 5
Case 19-80064-TLS   Doc 1482    Filed 05/30/19 Entered 05/30/19 08:08:34   Desc Main
                               Document     Page 3 of 5
Case 19-80064-TLS   Doc 1482    Filed 05/30/19 Entered 05/30/19 08:08:34   Desc Main
                               Document     Page 4 of 5
Case 19-80064-TLS   Doc 1482    Filed 05/30/19 Entered 05/30/19 08:08:34   Desc Main
                               Document     Page 5 of 5
